Citation Nr: 1111535	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 30 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Fully descriptive medical examinations are required for VA to assign disability ratings.  38 C.F.R. § 4.1 (2010).  In the instant case, VA afforded the Veteran an examination of his feet in December 2006.  That examination was not adequate.  

The criteria under which the Veteran's disability is rated provides that severe bilateral acquired flat foot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is assigned a 30 percent rating; while pronounced acquired bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is assigned a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  

The December 2006 examination report does not provide sufficient findings for the Board to determine what rating should be assigned and is therefore inadequate for rating purposes.  Hence, a remand is necessary so that VA can afford the Veteran an adequate examination.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that, in the context of a claim for service connection, once VA decides to provide a claimant with a medical examination it generally must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his feet.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner is asked to provide complete findings with regard to disability of each of the Veteran's feet due to pes planus.  In particular, and in addition to all other descriptions of the Veteran's symptoms, the examiner is asked to state whether each of the individual criterion are present with regard to each foot: (i) marked pronation; (ii) extreme tenderness of plantar surfaces of the feet; (iii) marked inward displacement and severe spasm of the tendo achillis on manipulation; and (iv) not improved by orthopedic shoes or appliances.  

2.  After ensuring that the above development is complete and the examination is adequate for rating purposes, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


